         Case 6:20-cv-00810-ADA Document 27 Filed 12/04/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                             §
 10TALES, INC.,                              §
                                             §
                       Plaintiff,            §            Case No. 6:20-cv-810-ADA
                                             §
        v.                                   §            JURY TRIAL DEMANDED
                                             §
 TIKTOK INC.,                                §
                                             §
                       Defendant.            §
                                             §


                      JOINT CASE READINESS STATUS REPORT

       Plaintiff 10Tales, Inc. and Defendant, TikTok Inc., hereby provide the following status

report in advance of the initial Case Management Conference (CMC).

                                    FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on September 2, 2020. One Motion for Extension of Time

to File Answer was filed by Defendant on September 15, 2020, and said Motion was granted,

extending Defendant’s time to answer or otherwise respond to November 9, 2020. A second

Motion for Extension of Time to File was filed by Defendant on November 5, 2020, and said

Motion was granted, extending Defendant’s time to answer or otherwise respond to November 19,

2020. On December 3, 2020, Plaintiff filed a Motion for Extension of Time to Respond to

Defendant’s Motion to Dismiss Under Federal Rules 12(b)(3) and 12(b)(6) or, in the Alternative,

Transfer Under 28 U.S.C. § 1404, and said Motion was granted, extending the deadline to

December 18, 2020.




                                              -1-
           Case 6:20-cv-00810-ADA Document 27 Filed 12/04/20 Page 2 of 5




                              RESPONSE TO THE COMPLAINT

       Defendant responded to the Complaint on November 19, 2020, filing a sealed Motion to

Dismiss Under Federal Rules 12(b)(3) and 12(b)(6) or, in the Alternative, Transfer Under 28

U.S.C. §1404.

                                      PENDING MOTIONS

       Defendant’s Motion to Dismiss Under Federal Rules 12(b)(3) and 12(b)(6) or, in the

Alternative, Transfer Under 28 U.S.C. §1404 remains pending before the Court at this time.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       No related cases are identified in this judicial district.

                           IPR, CBM, AND OTHER PGR FILINGS

       There are no IPR, CBM, or other PGR filings.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted a total of 1 claim from U.S. Patent No. 8,856,030.

                        APPOINTMENT OF TECHNICAL ADVISOR

       The parties do not request a technical advisor to be appointed to the case to assist the Court

with claim construction or other technical issues.

                                MEET AND CONFER STATUS

       Plaintiff and Defendant conducted a meet & confer on November 25, 2020. The parties

identified the following pre-Markman issues to raise at the CMC:

       •    The parties are working toward an agreed upon tentative schedule for

            venue/jurisdictional discovery.

       •    Defendant requests that the venue/jurisdictional discovery and briefing schedule

            include staying all other substantive deadlines, including deadlines related to claim


                                                  -2-
    Case 6:20-cv-00810-ADA Document 27 Filed 12/04/20 Page 3 of 5




     construction, until the Court rules on Defendant’s motion to dismiss for improper venue

     under Rule 12(b)(3), motion to dismiss for failure to state a claim upon which relief

     may be granted under Rule 12(b)(6), and the motion to transfer for forum non-

     conveniens under 28 U.S.C. § 1404. See In re Apple Inc., No. 2020-135, 2020 WL

     6554063, *6-8 (Fed. Cir. Nov. 9, 2020 (“Although district courts have discretion as to

     how to handle their dockets, once a party files a transfer motion, disposing of that

     motion should unquestionably take top priority.”) (citing In re Nintendo Co., 544 F.

     App’x 934, 941 (Fed. Cir. 2013) (explaining that “a trial court must first address

     whether it is a proper and convenient venue before addressing any substantive portion

     of the case”)).

•    Plaintiff has requested that Defendant provide a date certain when it will produce its

     source code.

•    Defendant contends that producing highly proprietary source code, prior to the opening

     of post-claim construction discovery, is not warranted in this case at least because the

     request is premature, Plaintiff has failed to state a claim upon which relief can be

     granted, and Plaintiff has failed to allege that source code is necessary to identify

     limitations in the accused instrumentality.




                                          -3-
 Case 6:20-cv-00810-ADA Document 27 Filed 12/04/20 Page 4 of 5




Dated: December 4, 2020             Respectfully submitted,

                                      /s/ William E Davis, III
                                    William E. Davis, III
                                    Texas State Bar No. 24047416
                                    bdavis@davisfirm.com
                                    THE DAVIS FIRM, PC
                                    213 N. Fredonia Street, Suite 230
                                    Longview, Texas 75601
                                    Telephone: (903) 230-9090
                                    Facsimile: (903) 230-9661

                                    Barry P. Golob (pro hac vice)
                                    bgolob@cozen.com
                                    Kerry B. McTigue (pro hac vice to be filed)
                                    kmctigue@cozen.com
                                    Thomas J. Fisher (pro hac vice)
                                    tfisher@cozen.com
                                    Aaron Lukas (pro hac vice to be filed)
                                    alukas@cozen.com
                                    COZEN O’CONNOR
                                    1200 Nineteenth Street, NW
                                    Washington, D.C. 20036
                                    Telephone: (202) 912-4800
                                    Facsimile: (202) 861-1905

                                    Attorneys for Plaintiff 10Tales Inc.



                                    Stephen S. Korniczky (admitted pro hac
                                    vice)
                                    Martin R. Bader (admitted pro hac vice)
                                    Ericka J. Schulz (admitted pro hac vice)
                                    SHEPPARD, MULLIN, RICHTER &
                                    HAMPTON LLP
                                    12275 El Camino Real, Suite 200
                                    San Diego, CA. 92130
                                    T: 858.720.8900
                                    F: 858.509.3691
                                    skorniczky@sheppardmullin.com
                                    mbader@sheppardmullin.com
                                    eschulz@sheppardmullin.com




                              -4-
Case 6:20-cv-00810-ADA Document 27 Filed 12/04/20 Page 5 of 5




                                   Jason Mueller (State Bar No. 24047571)
                                   SHEPPARD, MULLIN, RICHTER &
                                   HAMPTON LLP
                                   2200 Ross Avenue, 24th Floor
                                   Dallas, TX 75201
                                   T: 469.391.7402
                                   F: 469.391.7550
                                   jmueller@sheppardmullin.com

                                   Attorneys for Defendant TikTok Inc.




                             -5-
